                      Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 1 of 19




              1 HANSON BRIDGETT LLP
                  ALEXANDER J. BERLINE, SBN 158098
              2   aberline@hansonbridgett.com
                  SEAN G. HERMAN, SBN 302261
              3   sherman@hansonbridgett.com
                  425 Market Street, 26th Floor
              4   San Francisco, California 94105
                  Telephone: (415) 777-3200
              5   Facsimile: (415) 541-9366

              6 Attorneys for Plaintiff
                  Kevin Barry Fine Art Associates
              7
              8
              9                               UNITED STATES DISTRICT COURT

             10                             NORTHERN DISTRICT OF CALIFORNIA

             11
             12 KEVIN BARRY FINE ART ASSOCIATES,                Case No.
                  a California Corporation,
             13
                               Plaintiff,                       COMPLAINT FOR BREACH OF
             14                                                 CONTRACT, BREACH OF THE IMPLIED
                        v.                                      COVENANT OF GOOD FAITH AND FAIR
             15                                                 DEALING, AND DECLARATORY RELIEF
                SENTINEL INSURANCE COMPANY,
             16 LIMITED, d/b/a THE HARTFORD,
                                                                Jury Trial Demanded
             17                Defendant.

             18
             19
             20         Plaintiff KEVIN BARRY FINE ART ASSOCIATES (“KBFA”) brings this Complaint

             21 against Defendant Sentinel Insurance Co., Ltd. d/b/a The Hartford (“Hartford”), and
             22 alleges as follows:
             23 I.      NATURE OF THE ACTION

             24         1.     KBFA has three (3) retail locations where it sold art to the public, each of

             25 which was forced to close in March 2020 due to COVID-19.
             26         2.     On information and belief, “The Hartford” is a service mark owned by

             27 Hartford Fire Insurance Company. Sentinel Insurance Co., Ltd. underwrites insurance
             28 policies primarily through Hartford.

16705696.1                                                COMPLAINT
                      Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 2 of 19




              1          3.     To protect its business, including its several retail locations, KBFA

              2 purchased insurance coverage from Hartford, including special property coverage, as set
              3 forth in Hartford’s Coverage Form.
              4          4.     Hartford’s Special Property Coverage Form provides “Business Income”

              5 coverage, which promises to pay for loss due to the necessary suspension of operations.
              6          5.     Hartford’s Special Property Coverage Form also provides “Extra Expense”

              7 coverage, which promises to pay the expenses incurred to minimize the suspension of
              8 business and to continue operations.
              9          6.     Hartford’s Special Property Coverage Form also provides “Civil Authority”

             10 coverage, which promises to pay for loss caused by the action of a civil authority that
             11 prohibits access to the insured premises.
             12          7.     Hartford’s Special Property Coverage Form, under a section entitled “Duties

             13 in the Event of Loss or Damage,” mandates that Hartford’s insured “must see that the
             14 following are done in the event of loss. . . [t]ake all reasonable steps to protect the
             15 Covered Property from further damage,” “set the damaged property aside in the best
             16 possible order for examination,” and “keep a record of your expenses for emergency and
             17 temporary repairs for consideration in the settlement of the claim.” This type of coverage
             18 has historically been known as “sue and labor” coverage or a “sue and labor” provision,
             19 and property policies have long provided coverage for these types of expenses.
             20          8.     KBFA was forced to shut down its three (3) retail locations due to COVID-

             21 19 and the resultant orders, including but not limited to those issued by the Governor of
             22 Nevada, the Governor of California, the City of San Francisco, the County of Los
             23 Angeles, and the City of Santa Monica. These orders mandated that KBFA suspend its
             24 business and take necessary steps to prevent further damage.
             25 II.      JURISDICTION AND VENUE

             26          9.     This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332

             27 because this is a civil action between citizens of different states and the amount in
             28 controversy exceeds $75,000, exclusive of interest and costs.

                                                                -2-
16705696.1                                                 COMPLAINT
                       Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 3 of 19




              1          10.    Venue is proper in this District under 28 U.S.C. § 1391 because a

              2 substantial portion of the acts and conduct giving rise to the claims occurred within the
              3 District.
              4 III.     INTRADISTRICT ASSIGNMENT

              5          11.    Pursuant to Local Rule 3-2, assignment of this case to the San Francisco

              6 Division is proper because the action arises in San Francisco County due to one of
              7 KBFA's insured locations being located there.
              8 IV.      THE PARTIES

              9          12.    Plaintiff Kevin Barry Fine Art Associates, is a California company which

             10 had, at all times relevant to this Complaint, three (3) retail locations in early 2020: San
             11 Francisco, California; Santa Monica, California; and Las Vegas, Nevada.
             12          13.    Defendant Sentinel Insurance Co., Ltd. d/b/a The Hartford is a Connecticut

             13 company with its principal place of business in Hartford, Connecticut. Hartford is
             14 authorized to write, sell, and issue insurance policies providing property and business
             15 income coverage in California. At all times material hereto, Hartford conducted and
             16 transacted business through the selling and issuing of insurance policies within California
             17 and Nevada, including, but not limited to, selling and issuing property coverage to KBFA.
             18 V.       FACTUAL BACKGROUND

             19          A.     The Special Property Coverage Form Protecting KBFA

             20          14.    In return for the payment of a premium, Hartford issued Policy No. 72 SBA

             21 IA0061 SC to KBFA for a policy period of March 1, 2020, to March 1, 2021, including a
             22 Businessowners Special Property Coverage Form. KBFA has performed all of its
             23 obligations under Policy No. 72 SBA IA0061 SC, including the payment of premiums. The
             24 Covered Property, with respect to the Special Property Coverage Form and as
             25 referenced through this Complaint, means KBFA’s above described three locations in
             26 California and Nevada.
             27          15.    KBFA’s Special Property Coverage Form includes Business Income, Civil

             28 Authority, Extra Expense, and Sue and Labor coverages.

                                                               -3-
16705696.1                                                 COMPLAINT
                      Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 4 of 19




              1          16.    In many parts of the world, property insurance is sold on a specific peril

              2 basis. Such policies cover a risk of loss if that risk of loss is specifically listed (e.g.,
              3 hurricane, earthquake, H1N1). Most property policies sold in the United States, however,
              4 including those sold by Hartford, are all-risk property damage policies. These types of
              5 policies cover all risks of loss except for risks that are expressly and specifically
              6 excluded. In the Special Property Coverage Form provided to KBFA, under the heading
              7 “Covered Causes of Loss,” Hartford agreed to pay for all risk of direct physical loss
              8 unless the loss is excluded or limited by the Special Property Coverage Form.
              9          17.    In the Special Property Coverage Form, Hartford did not exclude or limit

             10 coverage for losses from viruses.
             11          18.    The Special Property Coverage Form is modified by an endorsement, Form

             12 SS 40 93 07 05 (the “Virus Endorsement”), which expressly provides coverage for losses
             13 caused by fungi, bacteria, or viruses.
             14          19.    The Virus Endorsement requires KBFA to use “all reasonable means . . . to

             15 save and preserve the property from further damage at the time of and after that
             16 occurrence.”
             17          20.    Losses due to COVID-19 are a Covered Cause of Loss under Hartford’s

             18 insurance policies with the Special Property Coverage Form.
             19          21.    Losses due to COVID-19 are covered by the Virus Endorsement.

             20          22.    Any reading of the Special Property Coverage Form and the Endorsement

             21 that does not provide coverage for losses due to COVID-19 would render Policy No. 72
             22 SBA IA0061 SC an illusory contract.
             23          23.    “Business Income” means the net income (or loss) before tax that KBFA

             24 would have earned if no physical loss or damage had occurred.
             25          24.    In the Special Property Coverage Form, Hartford agreed to pay for KBFA’s

             26 actual loss of Business Income sustained due to the necessary suspension of its
             27 operations during the “period of restoration” caused by direct physical loss or damage. A
             28 “partial slowdown or complete cessation” of business activities at the Covered Property is

                                                                  -4-
16705696.1                                                   COMPLAINT
                      Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 5 of 19




              1 a “suspension” under the policy, for which Hartford agreed to pay for loss of Business
              2 Income during the “period of restoration” that occurs within twelve (12) consecutive
              3 months after the date of direct physical loss or damage.
              4         25.    The presence of virus or disease can constitute physical damage to

              5 property, as the insurance industry has recognized since at least 2006. When preparing
              6 so-called “virus” exclusions to be placed in some policies, but not others, the insurance
              7 industry drafting arm, Insurance Services Office (“ISO”), circulated a statement to state
              8 insurance regulators that included the following: “Disease-causing agents may render a
              9 product impure (change its quality or substance), or enable the spread of disease by their
             10 presence on interior building surfaces or the surfaces of personal property. When
             11 disease-causing viral or bacterial contamination occurs, potential claims involve the cost
             12 of replacement of property (for example, the milk), cost of decontamination (for example,
             13 interior building surfaces), and business interruption (time element) losses….Although
             14 building and personal property could arguably become contaminated (often temporarily)
             15 by such viruses and bacteria, the nature of the property itself would have a bearing on
             16 whether there is actual property damage. An allegation of property damage may be a
             17 point of disagreement in a particular case.”
             18         26.    “Extra Expense” means expenses “to avoid or minimize the ‘suspension’ of

             19 business and to continue ‘operations,’” and to repair or replace property.
             20         27.    In the Special Property Coverage Form, Hartford also agreed to pay

             21 necessary Extra Expense that KBFA incurs during the “period of restoration” that KBFA
             22 would not have incurred if there had been no direct physical loss or damage to the
             23 Covered Property.
             24         28.    Hartford also agreed to pay for “the actual loss of Business Income” that

             25 KBFA sustains and any Extra Expense caused by action of civil authority that prohibits
             26 access to the Covered Property when a Covered Cause of Loss causes damage to
             27 property other than the Covered Property and the civil authority prohibits access to the
             28 property and its surrounding area and takes such action in response to dangerous

                                                               -5-
16705696.1                                               COMPLAINT
                      Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 6 of 19




              1 physical conditions.
              2         29.    Hartford’s Special Property Coverage Form, under a section entitled “Duties

              3 in the Event of Loss or Damage,” mandates that Hartford’s insured “must see that the
              4 following are done in the event of loss...[t]ake all reasonable steps to protect the Covered
              5 Property from further damage, and keep a record of your expenses necessary to protect
              6 the Covered Property, for consideration in the settlement of the claim.” This type of
              7 coverage has historically been known as “sue and labor” coverage or a “sue and labor”
              8 provision, and property policies have long provided coverage for these types of
              9 expenses.
             10         30.    Losses caused by COVID-19 and the related orders issued by local, state,

             11 and federal authorities triggered the Business Income, Extra Expense, Civil Authority,
             12 and Sue and Labor provisions of the Hartford policy.
             13         B.     The Covered Cause of Loss

             14         31.    The presence of COVID-19 has caused civil authorities throughout the

             15 country to issue orders requiring the suspension of business at a wide range of
             16 establishments, including civil authorities with jurisdiction over KBFA’s businesses
             17 (collectively the “Closure Orders”).
             18         32.    On March 4, 2020, California Governor Gavin Newsom issued a

             19 “Proclamation of a State of Emergency.”
             20         33.    On March 16, 2020, the San Francisco City & County Public Health

             21 Department issued a shelter-in-place order, which required that “[a]ll businesses with a
             22 facility in the County, except Essential Businesses…, are required to cease all activities
             23 at facilities located within the County except Minimum Basic Operations….”
             24         34.    On March 19, 2020, Governor Newsom issued Executive Order N-33-20,

             25 which he found was necessary “for the preservation of public health and safety
             26 throughout the entire State of California.”
             27         35.    Governor Newsom’s March 19th Order requires “all individuals living in the

             28 State of California to stay home or at their place of residence except as needed to

                                                              -6-
16705696.1                                                COMPLAINT
                     Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 7 of 19




              1 maintain continuity of operations of the federal critical infrastructure sectors.” The Closure
              2 Order remains in effect until further notice.
              3         36.    Also on March 19, 2020, the County of Los Angeles issued a shelter-in-

              4 place order, which forced all non-essential businesses like KBFA’s to cease operations.
              5         37.    On March 20, 2020, the State of Nevada ordered all non-essential

              6 businesses that promote social gathering to close effective March 20, 2020, until April 16,
              7 2020.
              8         38.    On March 31, 2020, the San Francisco City & County Public Health

              9 Department extended its March 16th Order to expire on May 3, 2020.
             10         39.    Also on March 31, 2020, the State of Nevada extended its March 20th

             11 Order to expire on April 30, 2020.
             12         40.    On April 29, 2020, the San Francisco City & County Public Health

             13 Department again extended its Order to expire on May 31, 2020.
             14         41.    And on May 22, 2020, the San Francisco City & County Public Health

             15 Department extended its Order indefinitely.
             16         42.    On June 1, 2020, the County of Los Angeles withdrew its March 19th Order

             17 and replaced it with another Order requiring that all non-essential businesses cease
             18 operations. This Order has no expiration date.
             19         43.    Violations of these orders are punishable by fine, imprisonment, or both.

             20         C.     The Impact of COVID-19 and the Closure Orders

             21         44.    The presence of COVID-19 caused “direct physical loss of or damage to”

             22 each “Covered Property” under Hartford’s policy by denying use of and damaging the
             23 Covered Property and by causing a necessary suspension of operations during a period
             24 of restoration.
             25         45.    The Closure Orders prohibited access to KBFA’s Covered Property, and the

             26 area immediately surrounding Covered Property, in response to dangerous physical
             27 conditions resulting from a Covered Cause of Loss.
             28         46.    On or about April 14, 2020, the California Department of Insurance issued a

                                                                -7-
16705696.1                                                COMPLAINT
                      Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 8 of 19




              1 Notice requiring insurance companies to comply with their contractual, statutory,
              2 regulatory, and other legal obligations and fairly investigate all business interruption
              3 claims caused by COVID-19.
              4           47.   Hartford failed to investigate KBFA’s claim, including not inspecting the

              5 Covered Property and/or surrounding areas after KBFA tendered its claim for coverage.
              6           48.   As a result of the presence of COVID-19 and the Closure Orders, KBFA lost

              7 Business Income and incurred Extra Expense.
              8           49.   On or about April 2, 2020, KBFA submitted a claim of loss to Hartford under

              9 KBFA’s policy.
             10           50.   On or about April 3, 2020, Hartford denied KBFA’s claims.

             11           51.   Hartford has, on a wide scale basis with many if not all of its insureds,

             12 refused to provide Business Income, Extra Expense, Civil Authority, and Sue and Labor
             13 coverage due to COVID-19 and the resultant executive orders by civil authorities that
             14 have required the suspension of business.
             15 VI.       CLAIMS FOR RELIEF

             16                                  FIRST CAUSE OF ACTION

             17                     (Breach of Contract – Business Income Coverage)

             18           52.   KBFA repeats and realleges Paragraphs 1–51 as if fully set forth herein.

             19           53.   KBFA’s policy with Hartford is a contract under which Hartford was paid

             20 premiums in exchange for its promise to pay KBFA’s losses for claims covered by the
             21 policy.
             22           54.   In the Special Property Coverage Form, Hartford agreed to pay for KBFA’s

             23 actual loss of Business Income sustained due to the necessary suspension of its
             24 operations during the “period of restoration.”
             25           55.   A “partial slowdown or complete cessation” of business activities at the

             26 Covered Property is a “suspension” under the policy, for which Hartford agreed to pay for
             27 loss of Business Income during the “period of restoration” “that occurs within 12
             28 consecutive months after the date of direct physical loss or damage.”

                                                                 -8-
16705696.1                                                 COMPLAINT
                      Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 9 of 19




              1           56.   “Business Income” means net income (or loss) before tax that KBFA would

              2 have earned “if no physical loss or damage had occurred.”
              3           57.   COVID-19 caused direct physical loss and damage to KBFA’s Covered

              4 Properties, requiring suspension of operations at the Covered Properties. Losses caused
              5 by COVID-19 thus triggered the Business Income provision of KBFA’s Hartford policy.
              6           58.   KBFA has complied with all applicable provisions of its policy and/or those

              7 provisions have been waived by Hartford or Hartford is estopped from asserting them,
              8 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
              9 policy’s clear and unambiguous terms.
             10           59.   By denying coverage for any Business Income losses incurred by KBFA in

             11 connection with the COVID-19 pandemic, Hartford has breached its coverage obligations
             12 under the policy.
             13           60.   As a result of Hartford’s breaches of the policy, KBFA has sustained

             14 substantial damages for which KBFA is liable in an amount to be established at trial.
             15                                SECOND CAUSE OF ACTION

             16                      (Breach of Contract – Civil Authority Coverage)

             17           61.   KBFA repeats and realleges Paragraphs 1–60 as if fully set forth herein.

             18           62.   KBFA’s policy with Hartford is a contract under which Hartford was paid

             19 premiums in exchange for its promise to pay KBFA’s losses for claims covered by the
             20 policy.
             21           63.   Hartford promised to “pay for the actual loss of Business Income” sustained

             22 “and any Extra Expense caused by action of civil authority that prohibit access to” the
             23 Covered Property when a Covered Cause of Loss causes damage to property other than
             24 the Covered Property and the civil authority takes its action “in response to dangerous
             25 physical conditions.”
             26           64.   The Closure Orders triggered the Civil Authority provision under KBFA’s

             27 Hartford insurance policy.
             28           65.   KBFA has complied with all applicable provisions of the policy, and/or those

                                                              -9-
16705696.1                                                COMPLAINT
                     Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 10 of 19




              1 provisions have been waived by Hartford or Hartford is estopped from asserting them,
              2 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
              3 policy’s clear and unambiguous terms.
              4           66.   By denying coverage for any business losses incurred by KBFA in

              5 connection with the Closure Orders and the COVID-19 pandemic, Hartford has breached
              6 its coverage obligations under the policy.
              7           67.   As a result of Hartford’s breaches of the policy, KBFA has sustained

              8 substantial damages for which Hartford is liable in an amount to be established at trial.
              9                                 THIRD CAUSE OF ACTION

             10                      (Breach of Contract – Extra Expenses Coverage)

             11           68.   KBFA repeats and realleges Paragraphs 1–67 as if fully set forth herein.

             12           69.   KBFA’s insurance policy with Hartford is a contract under which Hartford

             13 was paid premiums in exchange for its promise to pay KBFA for claims covered by the
             14 policy.
             15           70.   In the Special Property Coverage Form, Hartford agreed to pay necessary

             16 Extra Expense that KBFA incurred during the “period of restoration” that KBFA would not
             17 have incurred if there had been no direct physical loss or damage to the Covered
             18 Property.
             19           71.   “Extra Expense” means expenses “to avoid or minimize the suspension of

             20 business and to continue ‘operations,’” and also includes expenses “to repair or replace
             21 property.”
             22           72.   Due to COVID-19 and the Closure Orders, KBFA incurred Extra Expense at

             23 Covered Property.
             24           73.   KBFA has complied with all applicable provisions of the policy and/or those

             25 provisions have been waived by Hartford or Hartford is estopped from asserting them,
             26 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
             27 policy’s clear and unambiguous terms.
             28           74.   By denying coverage for any business losses incurred by KBFA in

                                                             -10-
16705696.1                                                COMPLAINT
                     Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 11 of 19




              1 connection with the Closure Orders and the COVID-19 pandemic, Hartford has breached
              2 its coverage obligations under the policy.
              3           75.   As a result of Hartford’s breaches of the policy, KBFA has sustained

              4 substantial damages for which Hartford is liable in an amount to be established at trial.
              5                                FOURTH CAUSE OF ACTION

              6                      (Breach of Contract – Sue and Labor Coverage)

              7           76.   KBFA repeats and realleges Paragraphs 1–75 as if fully set forth herein.

              8           77.   KBFA’s policy with Hartford is a contract under which Hartford was paid

              9 premiums in exchange for its promise to pay KBFA’s losses for claims covered by the
             10 policy.
             11           78.   In the Special Property Coverage Form, Hartford agreed to give due

             12 consideration in settlement of a claim to expenses incurred in taking all reasonable steps
             13 to protect Covered Property from further damage.
             14           79.   In complying with the Closure Orders and otherwise suspending or limiting

             15 operations, KBFA incurred expenses in connection with reasonable steps to protect
             16 Covered Property.
             17           80.   KBFA has complied with all applicable provisions of the policy and/or those

             18 provisions have been waived by Hartford, or Hartford is estopped from asserting them,
             19 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
             20 policy’s clear and unambiguous terms.
             21           81.   By denying coverage for any Sue and Labor expenses incurred by KBFA in

             22 connection with the Closure Orders and the COVID-19 pandemic, Hartford has breached
             23 its coverage obligations under the policy.
             24           82.   As a result of Hartford’s breaches of the policy, KBFA has sustained

             25 substantial damages for which Hartford is liable in an amount to be established at trial.
             26
             27
             28

                                                             -11-
16705696.1                                                COMPLAINT
                     Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 12 of 19




              1                                  FIFTH CAUSE OF ACTION

              2                         (Breach of Contract – Virus Endorsement)

              3           83.   KBFA repeats and realleges Paragraphs 1–82 as if fully set forth herein.

              4           84.   KBFA’s policy with Hartford is a contract under which Hartford was paid

              5 premiums in exchange for its promise to pay KBFA’s losses for claims covered by the
              6 policy.
              7           85.   In the Virus Endorsement, Hartford agreed to pay for KBFA’s Business

              8 Income and Extra Expense losses to the Covered Properties.
              9           86.   COVID-19 caused direct physical loss and damage to KBFA’s Covered

             10 Properties, requiring suspension of operations at the Covered Properties. Losses caused
             11 by COVID-19 thus triggered the Virus Endorsement provision of KBFA’s policy with
             12 Hartford.
             13           87.   KBFA has complied with all applicable provisions of the policy, and/or those

             14 provisions have been waived by Hartford or Hartford is estopped from asserting them,
             15 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
             16 policy’s clear and unambiguous terms.
             17           88.   By denying coverage for any business losses incurred by KBFA in

             18 connection with the COVID-19 pandemic, Hartford has breached its coverage obligations
             19 under the policy.
             20           89.   As a result of Hartford’s breaches of the policy, KBFA has sustained

             21 substantial damages for which Hartford is liable in an amount to be established at trial.
             22                                  SIXTH CAUSE OF ACTION

             23                   (Declaratory Judgment – Business Income Coverage)

             24           90.   KBFA repeats and realleges Paragraphs 1–89 as if fully set forth herein.

             25           91.   KBFA’s policy with Hartford is a contract under which Hartford was paid

             26 premiums in exchange for its promise to pay KBFA’s losses for claims covered by the
             27 policy.
             28           92.   KBFA has complied with all applicable provisions of the policy and/or those

                                                              -12-
16705696.1                                                COMPLAINT
                     Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 13 of 19




              1 provisions have been waived by Hartford or Hartford is estopped from asserting them,
              2 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
              3 policy’s clear and unambiguous terms and has wrongfully and illegally refused to provide
              4 coverage to which KBFA is entitled.
              5           93.   An actual case or controversy exists regarding KBFA’s rights and Hartford’s

              6 obligations under the policy to reimburse KBFA for the full amount of Business Income
              7 losses incurred by KBFA in connection with suspension of its businesses stemming from
              8 the COVID-19 pandemic.
              9           94.   Pursuant to 28 U.S.C. § 2201, KBFA seeks a declaratory judgment from

             10 this Court declaring the following:
             11                 a.     KBFA’s Business Income losses incurred in connection with the

             12 Closure Orders and the necessary interruption of its businesses stemming from the
             13 COVID-19 pandemic are insured losses under its policy; and
             14                 b.     Hartford is obligated to pay KBFA for the full amount of the Business

             15 Income losses incurred and to be incurred in connection with the Closure Orders during
             16 the period of restoration and the necessary interruption of its businesses stemming from
             17 the COVID-19 pandemic.
             18                                SEVENTH CAUSE OF ACTION

             19                      (Declaratory Judgment – Civil Authority Coverage)

             20           95.   KBFA repeats and realleges Paragraphs 1–94 as if fully set forth herein.

             21           96.   KBFA’s policy with Hartford is a contract under which Hartford was paid

             22 premiums in exchange for its promise to pay KBFA’s losses for claims covered by the
             23 policy.
             24           97.   KBFA has complied with all applicable provisions of the policy and/or those

             25 provisions have been waived by Hartford or Hartford is estopped from asserting them,
             26 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
             27 policy’s clear and unambiguous terms and has wrongfully and illegally refused to provide
             28 coverage to which KBFA is entitled.

                                                              -13-
16705696.1                                                COMPLAINT
                     Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 14 of 19




              1         98.      An actual case or controversy exists regarding KBFA’s rights and Hartford’s

              2 obligations under the policy to reimburse KBFA for the full amount of covered Civil
              3 Authority losses incurred by KBFA in connection with Closure Orders and the necessary
              4 interruption of its businesses stemming from the COVID-19 pandemic.
              5         99.      Pursuant to 28 U.S.C. § 2201, KBFA seeks a declaratory judgment from

              6 this Court declaring the following:
              7                  a.     KBFA’s Civil Authority losses incurred in connection with the Closure

              8 Orders and the necessary interruption of its businesses stemming from the COVID-19
              9 pandemic are insured losses under its policy; and
             10                  b.     Hartford is obligated to pay KBFA the full amount of the Civil

             11 Authority losses incurred and to be incurred in connection with the covered losses related
             12 to the Closure Orders and the necessary interruption of its businesses stemming from the
             13 COVID-19 pandemic.
             14                                  EIGHTH CAUSE OF ACTION

             15                       (Declaratory Judgment – Extra Expense Coverage)

             16         100.     KBFA repeats and realleges Paragraphs 1–99 as if fully set forth herein.

             17         101.     KBFA’s insurance policy with Hartford is a contract under which Hartford

             18 was paid premiums in exchange for its promise to pay KBFA‘s losses for claims covered
             19 by the policy.
             20         102.     KBFA has complied with all applicable provisions of the policy and/or those

             21 provisions have been waived by Hartford or Hartford is estopped from asserting them,
             22 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
             23 policy’s clear and unambiguous terms and has wrongfully and illegally refused to provide
             24 coverage to which KBFA is entitled.
             25         103.     An actual case or controversy exists regarding KBFA’s rights and Hartford’s

             26 obligations under the policy to reimburse KBFA for the full amount of Extra Expense
             27 losses incurred by KBFA in connection with Closure Orders and the necessary
             28 interruption of their businesses stemming from the COVID-19 pandemic.

                                                               -14-
16705696.1                                                  COMPLAINT
                     Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 15 of 19




              1         104.   Pursuant to 28 U.S.C. § 2201, KBFA seeks a declaratory judgment from

              2 this Court declaring the following:
              3                a.     KBFA’s Extra Expense losses incurred in connection with the

              4 Closure Orders and the necessary interruption of its businesses stemming from the
              5 COVID-19 pandemic are insured losses under its policy; and
              6                b.     Hartford is obligated to pay KBFA for the full amount of the Extra

              7 Expense losses incurred and to be incurred in connection with the covered losses related
              8 to the Closure Orders during the period of restoration and the necessary interruption of its
              9 businesses stemming from the COVID-19 pandemic.
             10                                 NINTH CAUSE OF ACTION

             11                     (Declaratory Judgment – Sue and Labor Coverage)

             12         105.   KBFA repeats and realleges Paragraphs 1–104 as if fully set forth herein.

             13         106.   KBFA’s insurance policy with Hartford is a contract under which Hartford

             14 was paid premiums in exchange for its promise to pay KBFA’s reasonably incurred
             15 expenses to protect Covered Property.
             16         107.   KBFA has complied with all applicable provisions of the policy and/or those

             17 provisions have been waived by Hartford, or Hartford is estopped from asserting them,
             18 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
             19 policy’s clear and unambiguous terms and has wrongfully and illegally refused to provide
             20 coverage to which KBFA is entitled.
             21         108.   An actual case or controversy exists regarding KBFA’s rights and Hartford’s

             22 obligations under the policy to reimburse KBFA for the full amount KBFA reasonably
             23 incurred to protect Covered Property from further damage by COVID-19.
             24         109.   Pursuant to 28 U.S.C. § 2201, KBFA seeks a declaratory judgment from

             25 this Court declaring the following:
             26                a.     KBFA reasonably incurred expenses to protect Covered Property

             27 from further damage by COVID-19 are insured losses under its policy; and
             28                b.     Hartford is obligated to pay KBFA for the full amount of the expenses

                                                             -15-
16705696.1                                                COMPLAINT
                     Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 16 of 19




              1 it reasonably incurred to protect Covered Property from further damage by COVID-19.
              2                                  TENTH CAUSE OF ACTION

              3                   (Declaratory Judgment – Virus Endorsement Coverage)

              4           110.   KBFA repeats and realleges Paragraphs 1–109 as if fully set forth herein.

              5           111.   KBFA’s insurance policy with Hartford is a contract under which Hartford

              6 was paid premiums in exchange for its promise to pay KBFA for claims covered by the
              7 policy.
              8           112.   KBFA has complied with all applicable provisions of the policy and/or those

              9 provisions have been waived by Hartford, or Hartford is estopped from asserting them,
             10 and yet Hartford has abrogated its insurance coverage obligations pursuant to the
             11 policy’s clear and unambiguous terms and has wrongfully and illegally refused to provide
             12 coverage to which KBFA is entitled.
             13           113.   An actual case or controversy exists regarding KBFA’s rights and Hartford’s

             14 obligations under the policy to reimburse KBFA for the full amount of Business Income
             15 and Extra Expense losses incurred by KBFA in connection with suspension of its
             16 businesses stemming from the COVID-19 pandemic.
             17           114.   Pursuant to 28 U.S.C. § 2201, KBFA seeks a declaratory judgment from

             18 this Court declaring the following:
             19                  a.    KBFA’s Business Income and Extra Expense losses incurred in

             20 connection with the Closure Orders and the necessary interruption of its businesses
             21 stemming from the COVID-19 pandemic are insured losses under the Virus Endorsement
             22 to its policy; and
             23                  b.    Hartford is obligated to pay KBFA for the full amount of Business

             24 Income and Extra Expense losses incurred and to be incurred in connection with the
             25 Closure Orders during the period of restoration and the necessary interruption of its
             26 businesses stemming from the COVID-19 pandemic.
             27
             28

                                                              -16-
16705696.1                                                 COMPLAINT
                     Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 17 of 19




              1                                ELEVENTH CAUSE OF ACTION

              2                 (Breach of Implied Covenant of Good Faith and Fair Dealing)

              3          115.    KBFA repeats and realleges Paragraphs 1–114 as if fully set forth herein.

              4          116.    KBFA’s insurance policy contains an implied covenant of good faith and fair

              5 dealing under which Hartford agreed not to take any action that would deprive KBFA of
              6 its rights and benefits under the policy.
              7          117.    Moreover, on or about April 14, 2020, the California Department of

              8 Insurance issued a Notice requiring insurance companies to comply with their
              9 contractual, statutory, regulatory, and other legal obligations and fairly investigate all
             10 business interruption claims caused by COVID-19.
             11          118.    Hartford, however, failed to investigate KBFA’s claim, including not

             12 inspecting the Covered Property and/or surrounding areas after KBFA tendered its claim
             13 for coverage.
             14          119.    Hartford breached the implied covenant of good faith and fair dealing by

             15 engaging in a course of conduct intentionally designed to deprive KBFA of its rights and
             16 benefits under the policy.
             17          120.    Hartford breached the implied covenant of good faith and fair dealing by

             18 asserting unreasonable interpretations of the policy with the intention of depriving KBFA
             19 of rights and benefits due to KBFA under the policy. Hartford’s breaches of the implied
             20 covenant of good faith and fair dealing include, but are not limited to, intentionally,
             21 wrongfully, and maliciously:
             22                  a.    Failing to honor its obligation to promptly pay KBFA’s expenses,

             23                        including defense expenses;

             24                  b.    Basing its claims-handling decisions on the desire to reduce or avoid

             25                        its obligations to KBFA;

             26                  c.    Preferring its own interests over the interests of KBFA;

             27                  d.    Denying KBFA the rights and benefits to which KBFA is entitled

             28                        under the policy, with the intention of coercing KBFA to forgo these

                                                               -17-
16705696.1                                                  COMPLAINT
                       Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 18 of 19




              1                         rights and benefits; and

              2                 e.      Taking coverage positions contrary to controlling law.

              3          121.   By breaching the implied covenant of good faith and fair dealing, Hartford

              4 waived its rights under the policy.
              5          122.   As a direct and proximate result of Hartford’s breaches of the implied

              6 covenant of good faith and fair dealing, KBFA has been damaged in an amount to be
              7 proven at trial.
              8          123.   As a direct and proximate cause of Hartford’s breaches of the implied

              9 covenant of good faith and fair dealing, KBFA is entitled to recover its attorneys’ fees and
             10 costs incurred in establishing its rights to obtain benefits under the policy.
             11 VII.     REQUEST FOR RELIEF

             12          WHEREFORE, KBFA respectfully requests that the Court enter judgment in its

             13 favor and against Hartford as follows:
             14          1.     Entering judgment in favor of KBFA and awarding damages for breach of

             15 contract in an amount to be determined at trial;
             16          2.     Entering declaratory judgment in favor of KBFA as follows:

             17                      a. Business Income, Civil Authority, Extra Expense, and Sue and Labor

             18                         losses incurred in connection with the Closure Orders and the

             19                         necessary interruption of its businesses stemming from the COVID-

             20                         19 pandemic are insured losses under its policy; and

             21                      b. Hartford is obligated to pay for the full amount of the Business

             22                         Income, Civil Authority, Extra Expense, and Sue and Labor losses

             23                         incurred and to be incurred that are related to COVID-19, the

             24                         Closure Orders, and the necessary interruption of KBFA’s

             25                         businesses stemming from the COVID-19 pandemic;

             26                      c. Ordering Hartford to pay both pre- and post-judgment interest on any

             27                         amounts;

             28                      d. Ordering Hartford to pay attorneys’ fees and costs of suit; and

                                                                -18-
16705696.1                                                  COMPLAINT
                   Case 3:20-cv-04783-SK Document 1 Filed 07/16/20 Page 19 of 19




              1                 e. Ordering such other and further relief as may be just and proper.

              2                                 JURY TRIAL DEMAND

              3       KBFA hereby demands trial by jury of any and all issues so triable.

              4
              5 DATED: July 16, 2020                         HANSON BRIDGETT LLP

              6
              7                                        By:
              8                                              ALEXANDER J. BERLINE
                                                             SEAN G. HERMAN
              9                                              Attorneys for Plaintiff
                                                             Kevin Barry Fine Art Associates, a California
             10                                              Corporation
             11
             12
             13
             14
             15
             16
             17
             18
             19
             20
             21
             22
             23
             24
             25
             26
             27
             28

                                                          -19-
16705696.1                                             COMPLAINT
